SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 8, 2008 (February 5, 2008) SINOFRESH HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Florida 0-49764 65-1082270 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 516 Paul Morris Drive Englewood, Florida 34223 (Address of principal executive offices, zip code) (941) 681-3100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- ITEM 5.02RESIGNATION OF DIRECTOR AND CHANGE OF DIRECTORS. Effective February 5, 2008, Bruce Simpson resigned from his position as a member of the Board of Directors (the “Board”) of Sinofresh HealthCare, Inc. (“SinoFresh” or the “Company”).We do not believe that there were any disagreements between Mr. Simpson and the Company.Mr. Razek Azizi was appointed to the Board on February 5, 2008 to replace Mr. Simpson. On August 24, 2007, Mr. Azizi and certain other members of the Financial Group (the “Buyers”), purchased Senior Secured Convertible Debentures (the “Debentures”) issued by the Company and assumed all rights, liabilities and obligations thereunder, including without limitation, all rights to security interests in all of the Company’s assets, and other ancillary documents securing the obligations underlying the Debentures, all as set forth on Form 8-K filed by the Company on September 17, 2007.Such Debentures matured on December 6, 2006 and were in default at the time of acquisition by the Buyers. On September 11, 2007, Company and Buyers agreed to convert the Debentures having a face value of $666,750 into shares of the Company’s no par value common stock (the “Common Stock”) at a rate of $0.20 per share, resulting in the issuance of an aggregate 3,333,750 shares of Common Stock (the “Conversion Shares”).The Conversion Shares were issued to Beneficial Healthcare, a private Californiacompany of which Mr. Azizi is the President (“Beneficial Healthcare”). On
